                           Case 5:20-cv-00332-TJH-KK Document 39 Filed 09/07/21 Page 1 of 2 Page ID #:254




                             1 Frederick M. Heiser, Bar No. 232582
                               KLINEDINST PC
                             2 2 Park Plaza, Suite 1250
                               Irvine, California 92614
                             3 (714) 542-1800/FAX (714) 542-3592
                               fheiser@klinedinstlaw.com
                             4
                               Emily J. Atherton, Bar No. 239837
                             5 KLINEDINST PC
                               777 S. Figueroa Street, Suite 2800
                             6 Los Angeles, California 90017
                               (213) 406-1100/FAX (213) 406-1101
                             7 eatherton@klinedinstlaw.com
                             8 Attorneys for Defendant CORE & MAIN, LP
                             9
                            10
                            11                        UNITED STATES DISTRICT COURT
                            12                      CENTRAL DISTRICT OF CALIFORNIA
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                            13
      KLINEDINST PC




                            14 MISSION SPRINGS WATER                           Case No. 5:20-cv-00332 TJH (KKx)
                               DISTRICT, a county water district and
                            15 public agency of the State of California,       NOTICE OF LODGMENT IN
                                                                               SUPPORT OF JOINT
                            16               Plaintiff,                        STIPULATION TO REVISE JOINT
                                                                               SCHEDULING REPORT DATES
                            17         v.                                      SUBJECT TO COURT APPROVAL
                            18 MASTER METER, INC., a Texas
                               Corporation; and CORE & MAIN, a
                            19 California Limited Partnership, and
                               DOES 1 through 10, inclusive,
                            20
                                            Defendants.
                            21
                                                                               Judge:        Hon. Terry J. Hatter, Jr.
                            22                                                 Trial Date:   None Set

                            23 ///
                            24 ///
                            25 ///
                            26 ///
                            27 ///
                            28 ///
                                                                           1
                                 NOTICE OF LODGMENT IN SUPPORT OF JOINT STIPULATION TO REVISE JOINT SCHEDULING REPORT
                                                          DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 39 Filed 09/07/21 Page 2 of 2 Page ID #:255




                             1         Lodged herewith is the Proposed Order re Stipulation to Revise Joint
                             2 Scheduling Report Dates Subject to Court Approval filed with the Court as
                             3 Document 38.
                             4
                             5                                   KLINEDINST PC
                             6
                             7
                                                                 By:
                             8 DATED: September 7, 2021                      / s / Emily J. Atherton
                                                                       Frederick M. Heiser
                             9                                         Emily J. Atherton
                            10                                         Attorneys for Defendant CORE & MAIN, LP

                            11
                            12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                            13
      KLINEDINST PC




                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                          2
                                 NOTICE OF LODGMENT IN SUPPORT OF JOINT STIPULATION TO REVISE JOINT SCHEDULING REPORT
                                                          DATES SUBJECT TO COURT APPROVAL
